Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.  Applicant asserts:
That neither Agiwal nor Babaei ‘005 disclose resetting the LBT failure counter when a reset of the MAC entity is requested by an upper layer of the UE as now presented in amended claims 1 and 11.
The Examiner very kindly points out that per the amended claims, the aforementioned limitation is presented as one alternative for triggering whether to reset the LBT failure counter.  The other alternative is when the MAC entity has not received the LBT failure indication for a time period, which is taught by Agiwal (see 0163).  Thus, since “at least one” of the trigger conditions is taught by Agiwal, the limitations of the claims have been met.
The Examiner suggests that Applicant amend the claims to require that the LBT failure counter is reset based on an upper layer of the UE requesting a MAC entity reset.

Allowable Subject Matter
Claims 9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 


Claim(s) 1, 3, 4, 7, 11, 13, 14, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200077446 A1 to Agiwal; Anil

Re: Claim(s) 1, 11
Agiwal discloses a user equipment (UE) (Fig. 9)
comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (0191 and Fig. 9 – 930); 
and at least one processor coupled to the one or more non-transitory computer-readable media (Fig. 9 – 920), 
the at least one processor is configured to execute the computer-executable instructions to: receive, by a Medium Access Control (MAC) entity of the UE, a Listen-Before-Talk (LBT) failure indication from a lower layer of the UE for all uplink (UL) transmissions (0160 - PHY checks the channel status (based on LBT) .  0163 - 0163 -  If MAC entity receives indication N consecutive times or N times within a configured time (as in Embodiment 1), indicating that PHY failed to transmit PRACH preamble due to LBT failure ... A counter (LBT_FAIL_COUNTER) can be maintained to count the LBT failures within an LBTFailureTimer. If MAC receives the indication that PHY failed to perform UL transmission due to LBT failure, UE (re-)starts the LBTFailureTimer, MAC also increments LBT_FAIL_COUNTER); 
increase an LBT failure counter when the MAC entity receives the LBT failure indication (0163 – see last citation); 

and reset the LBT failure counter when at least one of: the MAC entity has not received the LBT failure indication for a time period, and a reset of the MAC entity is requested by an upper layer of the UE (0163 - If MAC receives the indication that PHY failed to perform UL transmission due to LBT failure, UE (re-)starts the LBTFailureTimer …  If LBTFailureTimer expires, UE resets the LBT_FAIL_COUNTER, i.e., sets LBT_FAIL_COUNTER to 0).
Agiwal further discloses a method performed by a user equipment (see at least Abstract) as required by claim 11.

Re: Claim(s) 3, 13
Agiwal discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: indicate, by the MAC entity of the UE, to an upper layer of the UE an LBT failure problem after determining that the LBT failure event has occurred (0163 - MAC entity may indicate RA problem to higher layer (i.e., RRC) or indicate LBT problem to higher layer).

Re: Claim(s) 4, 14
Agiwal discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: perform a Radio Link Failure (RLF) recovery procedure (0163 - MAC entity may indicate RA problem to higher layer (i.e., RRC) or indicate LBT problem to higher layer. RRC may declare RLF and/or perform cell reselection upon receiving this indication from MAC).

Re: Claim(s) 7, 17
Agiwal discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a configuration that indicates at least one of the time period and the threshold (0163 - LBTFailureTimer and MAX_COUNT are configured by gNB via RRC signaling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Agiwal as applied to claim 1 above, and further in view of US 20200154480 A1 to Jose; Pradeep et al.

Re: Claim(s) 2, 12
Agiwal discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Agiwal does/do not appear to explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: switch an active Bandwidth Part (BWP) of the UE to another BWP after determining that the LBT failure event has occurred.
However, attention is directed to Jose which discloses said limitation (0049 - in an event that the consistent LBT failure is declared/determined on a channel, the UE may be configured to perform some actions. The channel may comprise a bandwidth part (BWP) or a sub-band. For example, in an event that the consistent LBT failure event is determined on a BWP, the UE may be configured to initiate a switch to a different BWP in an event that there is another BWP with configured RACH resources).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agiwal invention by employing the teaching as taught by Jose to provide a fallback procedure upon detecting an LBT failure event.  The motivation for the combination is given by Jose (0008 - it is needed to provide proper mechanisms to detect consistent LBT failures and proper recovery procedures to establish a link successfully).

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Agiwal as applied to claim 1 above, and further in view of US 20180184362 A1 to Babaei; Alireza et al. (hereinafter Babaei ‘362)

Re: Claim(s) 5, 15
Agiwal discloses those limitations as set forth in the rejection of claim(s) 1 above. 
Agiwal further discloses initiating a RLF procedure upon detecting a LBT failure event (0163). 
Agiwal does/do not appear to explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: perform a re-establishment procedure by transmitting a Radio Resource Control (RRC) re- establishment request message indicating a re-establishment cause as LBT failure, when the LBT failure event occurs in a Primary Cell (PCell).
However, attention is directed to Babaei ‘362 which discloses a procedure after detecting an RLF (0208 - In an example the UE may apply such parameters to meet the radio link monitoring requirements on LAA SPcells or standalone unlicensed PCells  … If the UE determines that the Radio Link fails, the UE may try to reconnect with an RRC Connection Reestablishment Request message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agiwal invention by employing the teaching as taught by Babaei ‘362 to provide the ability to implement reconnection with a standalone PCell via an RRC connection reestablishment request message.   The motivation for the combination is given by Babaei ‘362 (0027 - Example embodiments of the present disclosure enable operation of carrier aggregation. Embodiments of the technology disclosed herein may be employed in the technical field of multicarrier communication systems).

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Agiwal as applied to claim 1 above, and further in view of US 20180176961 A1 to Babaei; Alireza et al. (hereinafter Babaei ‘961)

Re: Claim(s) 6, 16
Agiwal discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Agiwal does/do not appear to explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, to a master node, a Secondary Cell Group (SCG) failure report indicating the LBT failure problem when the LBT failure event occurs in a Primary Secondary Cell (PSCelI).
However, attention is directed to Babaei ‘961 which discloses said limitation (0183-0187 - the UE may perform a random access process on an LAA cell of the SCG … the SCG for a user may comprise of one or more LAA cell. In an example, the PSCell for a UE may be an LAA cell. The transmissions on LAA cells are subject to LBT … the UE may increment the counter in response to the LBT indicating that the channel is occupied … The LBT indicating that the channel is occupied may be called LBT failure … The wireless device may determine that the random access process is failed in response to the counter reaching a first value … The wireless may transmit one or more messages to a master base station (e.g., MeNB) in response to the failure of the random access process. In an example, the one or more message may indicate that the random access failure is due at least one LBT failure during the random access process. In an example, the one or more messages may indicate that the random access failure is due to a predetermined (e.g., a first number) of LBT failures during the random access process).
Agiwal invention by employing the teaching as taught by Babaei ‘961 to provide the ability to report an LBT failure event associated with a PSCell of an SCG to a PCell of an MCG.  The motivation for the combination is given by Babaei ‘961 (0030 - Example embodiments of the present disclosure enable operation of carrier aggregation. Embodiments of the technology disclosed herein may be employed in the technical field of multicarrier communication systems).

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Agiwal as applied to claim 1 above, and further in view of US 20170231005 A1 to Babaei; Alireza et al. (hereinafter Babaei ‘005).

Re: Claim(s) 8, 18
Agiwal discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Agiwal does/do not appear to explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: reset the LBT failure counter when at least one of the time period and the threshold is reconfigured.
However, the Examiner points out that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have surmised through common sense that resetting the LBT failure counter would be necessary upon reconfiguration of the counter threshold.  For example, when reconfiguring the threshold to a smaller value than the current value of the counter, a failure event would 
However, attention is directed to Babaei ‘005 which discloses various reasons by example for resetting the counter (0222 - a UE may maintain the number of and/or the percentage of transmission attempts that failed due to LBT blocking. A UE may update the value stored in the counter(s) after a transmission attempt fails due to LBT blocking. In an example implementation, a UE may update the value stored in the counter(s) after a configurable number of transmission attempts. In an example, the counter and/or the parameter may be reset when certain conditions are met, for example, when a timer expires, when a UE receives a specific signal from the eNB, when the counter is transmitted, when some certain conditions are met and/or when a cell is deactivated).  Agiwal further discloses that the counter is configured by gNB via RRC signaling (0163)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agiwal invention by employing the teaching as taught by Babaei ‘005 to provide the ability to reset a LBT failure counter upon receiving a reconfiguration message from an eNB/gNB.  The motivation for the combination is given by Babaei ‘005 (0028 - Example embodiments of the present disclosure enable operation of carrier aggregation. Embodiments of the technology disclosed herein may be employed in the technical field of multicarrier communication systems).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415